DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed February 10, 2021.   Claims 1-14 are pending and an action on the merits is as follows.	
Objections to claims 1, 9 and 11 have been withdrawn.
Rejection of claim 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn.
Rejections of claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Applicant's arguments with respect to claims have been considered and are addressed below.

Specification
The disclosure is objected to because of the following informalities:  
Reference character “10” has been used to designate multiple elements such as the position detection and adjustment means and the assembly.  See at least pages 8 ¶ [0022], [0023].
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gerstenkorn et al. (US 2011/0100762 A1) in view of Kauppinen et al. (US 2014/0014444 A1).
Claim 1: Gerstenkorn et al. discloses a device for adjusting a position of an elevator system, where a position measuring means (elevator sensor 30, 30’, 30’’) is assigned to an elevator car (elevator cage 7) movable in an elevator shaft, which is designed for generating position data corresponding to a current shaft position of the elevator car (page 4 ¶ [0064]) based on locations of the position measuring means, as can be seen in Fig. 1.  A position control means (drive 5) interacts with the position measuring means and is further paired with configuration means (elevator control 4) (page 4 ¶ [0064]) that is actuated by means of a data input means (mobile call input device) (page 2 ¶  [0020]) in such a way that as a response to actuation of the data 
	However Kauppinen et al. teaches a device for adjusting a position of an elevator system, where a data input means (call-giving device 1) is shown in Fig. 1 to display position data (registration data 5A, 5B) corresponding to a plurality of stopping positions and includes a processing unit having a manually actuatable operating means (touch-sensitive display) for changing the position data and transmitting the changed position data (page 2 ¶ [0019]).
Given the teachings of Kauppinen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Gerstenkorn et al. with providing the position data to correspond to the plurality of car stopping positions, and the mobile data processing unit to have a manually actuatable operating means for changing the position data and transmitting 
Claim 2: Gerstenkorn et al. modified by Kauppinen et al. discloses a device as stated above, where manually actuatable operating means is shown in Kauppinen et al. to be implemented as a touch-sensitive actuation surface on the display unit (page 2 ¶ [0019]).
Claims 3 and 12: Gerstenkorn et al. modified by Kauppinen et al. discloses a device as stated above, where the data processing unit is disclosed in Gerstenkorn et al. to be connected to the configuration means via a bi-directional wireless link (page 6 ¶ [0080]), implementing a radio transmission protocol (page 3 ¶ [0040]) according to WLAN standard (page 4 ¶ [0069]).
Claim 4: Gerstenkorn et al. modified by Kauppinen et al. discloses a device as stated above, where the data processing unit is disclosed in Gerstenkorn et al. to be designed for receiving a plurality of position data items corresponding to one of the car stopping positions and with processing means for selecting one of the position data items (page 6 ¶ [0080]).
Claim 10: Gerstenkorn et al. modified by Kauppinen et al. discloses a device as stated above, where an elevator system includes an elevator car movable in an elevator shaft, where the device is fixed to the elevator system (page 4 ¶ [0064]).
Claim 11:.
Claims 5, 6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gerstenkorn et al. (US 2011/0100762 A1) modified by Kauppinen et al. (US 2014/0014444 A1) as applied to claim 1, further in view of Fargo et al. (US 6,269,910 B1).
Claim 5: Gerstenkorn et al. modified by Kauppinen et al. discloses a device as stated above, but fails to disclose the position measuring means to be designed for additional generating a car speed signal and a current car speed and/or a car speed which is valid at a predetermined or pre-determinable time to be additionally displayed on the display unit.
However Fargo et al. teaches a device for an elevator system, where a measuring means is designed to generate a car speed signal to illuminate visual indicators based on a current car speed, which is displayed on a display unit (column 5 line 65 through column 6 line 1).
Given the teachings of Fargo et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Gerstenkorn et al. as modified by Kauppinen et al. with providing the position measuring means to be designed for additional generating a car speed signal and a current car speed to be additionally displayed on the display unit.  Doing so would “provide yet additional safety by permitting a human operator to manually stop the elevator car upon reaching excessive speeds” based on visual indicators of the speed, as taught in Fargo et al. (column 8 lines 28-31).
Claim 6: Gerstenkorn et al. modified by Kauppinen et al. discloses a device as stated above, but fails to disclose the position measuring means to be designed for 
However Fargo et al. teaches a device for an elevator system, where a measuring means is designed to generate a travel direction signal to illuminate indicators based on a car and a current car travel direction, which is displayed on a display unit (column 4 lines 1-2).
Given the teachings of Fargo et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Gerstenkorn et al. as modified by Kauppinen et al. with providing the position measuring means to be designed for additional generating a travel direction signal of the car and a current car travel direction to be additionally displayed on the display unit.  Doing so would increase the amount of information provided to a user as taught in Kauppinen et al. (page 1 ¶ [0014]) in an intuitive manner, as taught in Fargo (column 4 lines 10-11).
Claim 8: Gerstenkorn et al. modified by Kauppinen et al. discloses a device as stated above, but fails to disclose configuration enabling means provided for manual actuation in the form of an actuation switch, physically assigned to the configuration means.
However Fargo et al. teaches a device for an elevator system, where a configuration enabling means is provided for manual actuation in the form of an actuation switch (first brake release switch 28) (column 7 lines 8-14), physically assigned to a configuration means (controller 90), as can be seen in FIG. 1.

Claim 13: Gerstenkorn et al. modified by Kauppinen et al. and Fargo discloses a device where the configuration enabling means is an actuation switch, as stated above.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gerstenkorn et al. (US 2011/0100762 A1) modified by Kauppinen et al. (US 2014/0014444 A1) as applied to claim 1, further in view of Del Rio Sanz et al. (US 7,281,609 B2).
Claim 7: Gerstenkorn et al. modified by Kauppinen et al. discloses a device as stated above, where the position measuring means is disclosed in Gerstenkorn et al. to be provided on an elevator car (page 4 ¶ [0065]).  These references fail to disclose the position measuring means and the configuration means to be implemented in a modular fashion on a common carrier unit or on adjacent carrier units that are provided on an elevator car.
However Del Rio Sanz et al. teaches a device (car inspection box 34), where a configuration means corresponding to up and down control buttons for controlling an 
Given the teachings of Del Rio Sanz et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Gerstenkorn et al. as modified by Kauppinen et al. with providing the configuration means to be implemented in a modular fashion and provided on an elevator car.  It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the position measuring means and the configuration means to be implemented in a modular fashion on a common carrier unit, since it has been held that making various elements into an integral structure involves only routine skill in the art.  In re Larson, 340 F.2d 965,968,144 USPQ 347,347 (CCPA 1965).  Doing so would provide an “improve[d] safety device provided to protect an engineer carrying out inspection of an elevator” as taught in Del Rio Sanz et al. (column 1 lines 24-26).
Claim 14: Gerstenkorn et al. modified by Kauppinen et al. discloses a device as stated above, but fails to disclose the device to be fixed on a roof area of the elevator car.
However Del Rio Sanz et al. teaches a device (car inspection box 34) shown in FIG. 4 to be fixed on a roof area of an elevator car (2). 
Given the teachings of Del Rio Sanz et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Gerstenkorn et al. as modified by Kauppinen et al. with providing the device to be fixed on a roof area of the elevator car.  Doing so would provide an .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gerstenkorn et al. (US 2011/0100762 A1) modified by Kauppinen et al. (US 2014/0014444 A1) as applied to claim 1, further in view of Huff et al. (US 9,567,188 B2).
Claim 9: Gerstenkorn et al. modified by Kauppinen et al. discloses a device as stated above, where position data items of the position measuring means are disclosed in Gerstenkorn et al. to correspond to the adjusted and stored car stopping positions (page 6 ¶ [0080]).  These references fail to disclose safety switches for controlled interruption of a car door opening function of an elevator car to be assigned to the position measuring means and the configuration means, so that the opening of a car door is only allowed in response to position data items of the position measuring means corresponding to the adjusted and stored car stopping positions, or deviate from them by no more than a pre-defined tolerance level.
However Huff et al. teaches a device, where safety switch (logic unit 202) controls interruption of a car door opening function of an elevator car so that the opening of a car door is only allowed in response to position data items (position of elevator car) deviating from stopping positions (dead-level) by no more than a pre-defined tolerance level (two inches) (column 4 line 56 through column 5 line 1).  Therefore the safety switch is assigned to a position measuring means providing the position data items, and a configuration means indicating a current control context (column 2 lines 38-44).
.

Response to Arguments
Applicant's arguments filed February 10, 2021 have been fully considered but they are not persuasive.  
Applicant states on page 10 of the response that in Gerstenkorn et al., “no respective current shaft position of the elevator car can be detected by the sensors”. However Gerstenkorn et al. discloses sensors (30, 30’, 30”) which “consist of, for example, a mechanical or electrical contact which are actuated by the elevator cage as soon as this is moved into a storey 1, 1’, 1” to be flush with the storey floor” (page 4 ¶ [0064]).  Therefore the elevator cage actuates the contact at distinct positions corresponding to different storeys within the shaft.  When the elevator cage is close enough to actuate a contact then, the sensor generates position data that corresponds to the elevator cage’s current shaft position.  It should be noted that applicant’s claims do not require a continuous current position of the elevator to be generated throughout 
Applicant further states that a “skilled person would not provide an additional control unit for the further development of the teaching of Gerstenkorn, which enables a change of a predefined floor”.  However Gerstenkorn et al. discloses several advancements to an elevator system, including actuating a destination storey using an elevator control and a recognition device (page 2 ¶ [0018]) and changing a pre-defined destination call via a call input device (page 2 ¶ [0024]).  This is similar to the teachings of Kauppinen et al. which describes a call-giving device for giving an elevator call (page 1 ¶ [0009]).  Therefore one of ordinary skill in the art would have found it obvious to combine teachings of Kauppinen et al. to the disclosure of Gerstenkorn et al.  Gerstenkorn et al. modified by Kauppinen et al. then properly renders obvious applicant’s invention as required by the independent claim.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        April 16, 2021